Citation Nr: 0942357	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  06-13 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
coronary artery disease to include as secondary to 
posttraumatic stress disorder (PTSD) with anxiety affecting 
stuttering, and if so, whether service connection is 
warranted for the claimed disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In April 2008, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the Phoenix, Arizona 
RO.  A transcript of the hearing is of record.

The Board requested an independent medical expert opinion on 
the issue of whether the Veteran's coronary artery disease 
was caused by or aggravated by his service connected PTSD 
with anxiety affecting stuttering.  A response was received 
in May 2009.  The Veteran and his representative were 
provided with a copy of the medical opinion.  The Veteran 
submitted an argument in response to the letter with a waiver 
of his right to have the case remanded to the AOJ for initial 
review of the evidence he submitted.  Accordingly, this issue 
is before the Board for appellate review.  See 38. C.F.R. § 
20.903.


FINDINGS OF FACT

1.  In July 2003, the RO denied the claim of entitlement to 
service connection for coronary artery disease.  The Veteran 
did not file a notice of disagreement with this decision.

2.  Evidence associated with the claims file subsequent to 
the July 2003 rating decision is material and raises a 
reasonable possibility of substantiating the Veteran's claim 
of entitlement to service connection for coronary artery 
disease.

3.  The preponderance of the evidence shows that the 
Veteran's coronary artery disease was not caused by or 
aggravated by his service-connected PTSD with anxiety 
affecting stuttering.

4.  The evidence of record shows that the Veteran's coronary 
artery disease was not caused by or related to military 
service.


CONCLUSIONS OF LAW

1.  The July 2003 rating decision that denied entitlement to 
service connection for coronary artery disease is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for coronary artery disease was not of 
record at the time of the July 2003 decision and relates to 
an unestablished fact necessary to substantiate the Veteran's 
claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104, 3.156 (2009).

3.  Coronary artery disease was not incurred in, or 
aggravated by, active military service, and it is not 
proximately due to or aggravated by service-connected PTSD 
with anxiety affecting stuttering.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

With respect to claims to reopen, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial. 

In this case, the Board is reopening the Veteran's claim of 
entitlement to service connection for coronary artery disease 
and is therefore, granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless.  

The Board observes that the Veteran was provided with a VA 
examination in November 2005 and February 2006.  The examiner 
provided an opinion based on clinical studies, a physical 
evaluation of Veteran and a review of the claims file.  The 
Board also sought an independent medical expert (IME) 
opinion.  The IME reviewed the claims file and provided 
clinical evidence to support her conclusions.  Thus, the 
Board finds these opinions are adequate for rating purposes.  
See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

II.  New and Material Evidence

An unappealed rating decision in July 2003 denied the 
Veteran's claim of entitlement to service connection for 
coronary artery disease on the basis that the evidence did 
not show that coronary artery disease was related to his 
service-connected psychophysiological reaction with 
stuttering and anxiety and there was no evidence of coronary 
artery disease during military service.  The relevant 
evidence of record at the time of the July 2003 rating 
decision consisted of service treatment records, VA treatment 
records, a private opinion from his cardiologist and a VA 
examination report dated in July 2003.  The Veteran did not 
file a notice of disagreement within the required time limit.  
Therefore, the July 2003 rating decision is final based on 
the evidence of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.  

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.   
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  
Competency of new evidence, however, is not presumed. 

In August 2004, the Veteran submitted a request to reopen the 
claim of entitlement to service connection for coronary 
artery disease.  Evidence received since the July 2003 rating 
decision includes VA treatment records, private medical 
opinions, a November 2005 VA examination, a February 2006 VA 
opinion, an April 2009 independent medical expert (IME) 
opinion, medical articles, statements by the Veteran and an 
August 2008 Travel Board hearing transcript.  The private 
medical opinions are considered new in that they are not 
cumulative or redundant of the previous medical opinion.  In 
addition, the evidence is material as the July 2005 nexus 
opinion provides a connection between the Veteran's coronary 
artery disease and service-connected PTSD with anxiety 
affecting stuttering.  Thus, the Board finds the new evidence 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  Such 
evidence is so significant that it must now be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the Veteran's claim of entitlement to service connection for 
a coronary artery disease is reopened.  38 C.F.R. § 3.156(a).

III.  Merits of the Claim for Service Connection

The Veteran contends that his service-connected PTSD caused 
or aggravated his coronary artery disease.  Service 
connection may be granted to a veteran for a disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be presumed for certain chronic 
diseases that are manifested to a compensable degree within 
one year after separation from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Under section 3.310(a) of VA regulations, service connection 
also may be established on a secondary basis for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; requiring that service connection not 
be awarded on an aggravation basis without establishing a 
pre-aggravation baseline level of disability and comparing it 
to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 
7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 
Vet. App. 439 (1995), the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  In 
this case, the Veteran applied to reopen his claim of 
entitlement to service connection for coronary artery disease 
in August 2004. Consequently, the Board will apply the older 
version of 38 C.F.R. § 3.310, which is more favorable to the 
claimant because it does not require the establishment of a 
baseline before an award of service connection may be made.

In order to establish entitlement to service connection on a 
secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

As noted above, the Veteran must have a current disability to 
receive direct or secondary service connection for coronary 
artery disease.  The evidence shows that the Veteran's 
private cardiologist is treating the Veteran for coronary 
artery disease and a VA examination dated November 2005 
provided a diagnosis of coronary artery disease.  The Board 
notes that in an April 2009 opinion, an independent medical 
expert determined after a thorough review of the Veteran's 
claims file that the medical evidence of record provides no 
bases for disability for cardiac or peripheral vascular 
disease, as there was no documentation of symptoms or 
admissions relating to these diagnoses.  In this case, the 
Board gives more probative weight to the Veteran's private 
cardiologist and the November 2005 VA examiner as they have 
physically evaluated the Veteran.  Accordingly, the Board 
finds that the evidence shows that the Veteran has a current 
diagnosis of coronary artery disease.  

The Veteran is also presently service connected for PTSD with 
anxiety affecting stuttering.  Thus, elements (1) and (2) of 
the Wallin analysis have therefore been met.  With regard to 
element (3), the Board finds that the preponderance of the 
evidence does not link the Veteran's coronary artery disease 
to his service-connected PTSD.  

The Board acknowledges that the record contains medical 
opinions in support of the Veteran's claim.  In July 2005, 
the Veteran's private therapist asserted that according to 
the Diagnostic and Statistical Manual of Mental Disorders 
Fourth Edition, PTSD symptoms can include general medical 
conditions and the Veteran reported that his medical doctors 
have informed him that his heart condition is related to his 
stress and PTSD diagnosis.  It appears that this is not the 
therapist's opinion, but a restatement of what the Veteran 
reported to her.  The Court has held that a connection 
between what a physician said and a lay person's account of 
what the physician purportedly said, filtered through a lay 
person's sensibilities, is too attenuated and inherently 
unreliable to constitute medical evidence.  Robinette v. 
Brown, 8. Vet. App. 69, 77 (1995).  Thus, the Board finds 
this evidence to be of no probative value.

Nonetheless, a July 2005 letter from the Veteran's 
psychologist noted that he diagnosed the Veteran with severe 
and chronic PTSD in September 2003.  He provided the opinion 
that it was not inconceivable that the Veteran's PTSD 
contributed to his current physical problems, because it is 
clearly recognized in the field that stress can and does 
cause a variety of physical symptoms. He also noted that many 
of his PTSD clients suffer from a variety of heart problems 
due to the stress of their traumas.  Therefore, he believed 
that there is strong evidence that his heart problems are 
related to his PTSD.  The Veteran's private internist who 
treats the Veteran for his coronary and carotid 
arthrosclerosis submitted a letter in July 2005 that provided 
the opinion the Veteran's PTSD is a strong contributor to his 
multiple medical problems.  In addition, the record contains 
two letters dated in August 2002 and July 2005 from the 
Veteran's private cardiologist who noted that he has been 
treating the Veteran since August 1999 and that the Veteran's 
major risk factor for his coronary artery disease is 
hypercholesterolemia.  The private cardiologist noted that 
the Veteran has been diagnosed with PTSD and a speech defect 
acquired during the Vietnam War, which exposes the Veteran to 
continued stress.  He provided the opinion that this stress 
has been a contributing factor to the development of his 
coronary artery disease.  

In contrast, a VA examiner in November 2005 provided the 
opinion that it is not likely the Veteran's stress factors 
have played a role in causing the development of his coronary 
artery disease, the risk factor for which is hyperlipidemia.  
The examiner reviewed the articles submitted by the Veteran 
and noted that the majority of the articles concerned acute 
ischemic events and their precipitation by stress in patients 
who have coronary artery disease.  The examiner noted that 
this does not have to do with stress causing coronary artery 
disease and the articles do not involve or answer the 
question of stress causing its development.  There are a few 
articles that deal with the possible psychophysiologic basis 
of how such a process might take place with some facts that 
might be biochemically plausible in explaining such 
developments, but they do not prove that relationship.  The 
examiner mentioned that the same is true of the study 
concluding that there is a higher incidence of carotid artery 
disease in that part of the population which is more 
stressed, but he emphasized that this is one study and it has 
to be pointed out that there are many studies which appear in 
the literature but cannot be confirmed and this one article 
cannot be accepted as conclusive.  The examiner noted that 
those articles suggesting the relationship of chronic stress 
to the development of coronary artery disease indicate that 
there is increasing evidence of such relationship, but not 
proof of such a relationship.  

Although, in November 2005 the examiner provided the opinion 
that it is likely that stress factors have aggravated his 
coronary artery disease, a February 2006 VA opinion provided 
by the same examiner noted that his use of the term 
"aggravation" is probably misleading and perhaps should not 
have been used.  He emphasized that there is no scientific 
proof that stress causes coronary artery disease.  There is 
clearer evidence that stress can and often does precipitate 
cardiac events such as angina and myocardial infarction.  
However, the pathophysiologic changes in the vessels would 
have already taken place and there is no evidence that they 
develop more rapidly due to the stress.  The examiner noted 
that what has occurred is that events likely inevitable occur 
perhaps earlier than otherwise, but the disease process 
itself is not hastened.  He provided the opinion that it is 
not likely that the in the end these events are substantially 
different from what they would have been in the absence of 
the stress factor.  In the Veteran's case, the examiner 
observed that he does not claim any change in his MET 
capabilities since the stress echocardiogram in February 2005 
and that he reported at his examination that he was having no 
angina or other cardiac symptomatology.  At that stress test 
he achieved 15.0 MET, which is excellent and is considered 
his current exertional capabilities.  The examiner concluded 
that with an excellent, unimpaired MET level, there is no 
evidence that stress has had any detrimental effect on his 
MET capability.  The examiner went on to state that even if 
the Veteran would have had serious exertional limitations, it 
would not have been as likely as not that the PTSD would have 
been a factor as stress has been shown only to precipitate 
cardiac events, not to cause progression of the underlying 
disease.  

The Board sought an opinion from independent medical expert 
(IME) in cardiology to resolve the conflicting medical 
opinions.  The IME opinion supports the VA examiner's 
contention that there is no evidence that the Veteran's PTSD 
has aggravated his coronary artery disease.  After a thorough 
review of the record, the IME determined that the Veteran 
developed coronary artery disease and revascularization at 
about the average time for normal progression of developing 
arthrosclerosis in any adult.  She noted that the Veteran 
reported that his heart rate is always high; nonetheless, all 
of the vital signs recorded in the notes demonstrate normal 
heart rates.  The chart revealed that the Veteran's normal 
heart rate was usually around 70 and there was a mention at 
some point that it can go up on occasion to 100 to 108, which 
could be a normal physiologic response in an individual.  In 
addition, in 1999 when the Veteran was diagnosed with 
coronary artery disease, the Veteran was not on a beta-
blocker, which suggests his heart rate was normal.  Overall, 
the medical documentation supports that his carotid and 
cardiac disease have been mostly silent and asymptomatic.  
The IME noted that in February 2005 there was, for the first 
time, a small dose of atenolol added for "prophylaxis" of 
blood pressure.  She noted that his blood pressure at that 
point was 144/86, which is very mildly abnormal and not 
consistent with somebody who is very agitated or anxious.  A 
July 2006 note stated that his coronary artery disease is 
clinically silent.  Accordingly, the findings of the IME 
support the VA examiner's opinion that the Veteran's coronary 
artery disease is not aggravated by his service-connected 
PTSD. 

As the record contains conflicting medical opinions on the 
relationship between the Veteran's coronary artery disease 
and his service-connected PTSD, the Board must weigh the 
probative value of these opinions.  The probative value of a 
medical opinion is based on the physician's personal 
examination of the Veteran, his knowledge and skill in 
analyzing the data, and the medical conclusion that he 
reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
The credibility and weight to be attached to an opinion is 
within the province of the Board as an adjudicator.  See 
Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993).  

The Board notes that the August 2002 opinion by the Veteran's 
cardiologist and the July 2005 private opinions by the 
Veteran's psychologist, internist and cardiologist did not 
indicate whether the claims file or the medical records of 
the Veteran were reviewed.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 40 (1994) (greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physicians and whether or not and 
the extent to which they reviewed prior clinical records and 
other evidence).  In addition, the physicians did not provide 
any rationale or clinical data in support of their opinions.  
See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding 
that "a mere conclusion by a medical doctor is insufficient 
to allow the Board to make an informed decision as to what 
weight to assign to a doctor's opinion"); Sklar v. Brown, 5 
Vet. App. 140 (1993) (the probative weight of a medical 
opinion may be reduced if the examiner fails to explain the 
basis for an opinion); Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998) (the failure of a physician to provide a 
basis for his or her opinion affects the weight or 
credibility of the evidence).  With respect to the 
psychologist's opinion, he supported his opinion by noting 
that it was clearly recognized in the field that stress can 
and does cause a variety of physical symptoms and discussed 
anecdotal evidence that many of his patient's with PTSD also 
have a variety of heart problems due to the stress of their 
traumas.  It is important to note that the psychologist did 
not contend that the mental health field recognizes that 
stress specifically causes coronary artery disease and he did 
not cite any articles or clinical studies in support of his 
opinion.  In this case, the Board cannot conclude that the 
private medical experts applied valid medical analysis to the 
significant facts of the particular case in order to reach 
the conclusion submitted in the medical opinion.  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).   
Accordingly, the Board finds that these private opinions are 
not persuasive and have low probative value.  

In contrast, the November 2005 and February 2006 examiner 
reviewed the Veteran's claim file including the opinions from 
the Veteran's private physicians and psychologist and 
provided a clear rationale for his opinion.  His opinions and 
rationale were also based on studies, which he determined 
support the role of stress in precipitating specific cardiac 
events, in the presence of pathological changes, but lacked 
sufficient medical evidence that stress itself is a cause or 
factor in producing those pathological changes.  The 
examiner's opinion was supported by the clinical findings of 
the IME that there was no medical evidence in the Veteran's 
claims file to support the Veteran's contention that his PTSD 
has aggravated his coronary artery disease.  Accordingly, the 
Board finds that the opinion provided by the VA examiner is 
more persuasive than the opinions provided by the Veteran's 
private physicians.  See Nieves- Rodriguez v. Peake, 22 Vet. 
App. 295 (2008) (the probative value of a medical opinion 
comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed).  Thus, the 
Board has determined to give more probative weight to the VA 
examiner's opinion.  

The Board observes that the Veteran submitted numerous 
articles to support his assertion that his service-connected 
PTSD has caused or aggravated his coronary artery disease.  
The information included in the medical articles are too 
general in nature to provide evidence indicating that in the 
Veteran's specific situation his coronary artery disease was 
caused by or aggravated by his service-connected PTSD.  See 
Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  A medical 
treatise, textbook, or article must discuss generic 
relationships with a degree of certainty for the facts of 
this specific case there is at least plausible causality 
based upon objective facts rather than on an unsubstantiated 
lay medical opinion.  Wallin v. West, 11 Vet. App. 509, 514 
(1998).  

Furthermore, the VA examiner in November 2005 and February 
2006 reviewed these articles and determined that they 
indicate stress can and often does precipitate a specific 
cardiac event in patients who have coronary artery disease; 
however, these articles are not proof of a relationship of 
chronic stress causing the development of coronary artery 
disease.  He also noted that the pathophysiological changes 
in the vessels would have already taken place in the 
situation where stress precipitates a cardiac event and there 
is no evidence that they develop more rapidly due to the 
stress and the disease process itself is not hastened.  The 
Board notes that it is not qualified to offer medical 
opinions as to how the studies relate to the Veteran's 
specific medical conditions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (the Board may not base a decision on 
its own unsubstantiated medical conclusions).  Accordingly, 
the only medical interpretation of the articles indicates 
that this does not support the Veteran's contentions.  
Therefore, this information does not constitute probative 
evidence that the Veteran's coronary artery disease was 
caused by or aggravated by the Veteran's service-connected 
PTSD.

The Veteran testified that his coronary artery disease is 
caused by or aggravated by his service-connected PTSD.  Lay 
persons can provide an account of observable symptoms.  See 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  However, 
lay assertions regarding medical matters such as an opinion 
whether a disability is related to a service-connected 
disability has no probative value because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The Veteran is not a 
licensed health care professional; therefore, the lay 
evidence offered by the Veteran is not competent medical 
evidence and does not prove a relationship between the 
Veteran's current coronary artery disease and his service-
connected PTSD.  As stated above, the preponderance of the 
medical evidence of record shows that the Veteran's coronary 
artery disease is not caused by or aggravated by the 
Veteran's service-connected PTSD.  

Although, the Veteran did not specifically assert entitlement 
to service connection for coronary artery disease on a direct 
basis, the RO also adjudicated the Veteran claim under this 
theory of entitlement.  Therefore, the Board will consider 
whether the Veteran is entitled to service connection for 
coronary artery disease on a direct basis.  

The evidence of record shows that the Veteran's coronary 
artery disease is not related to his military service.  The 
record reveals that that the Veteran did not incur coronary 
artery disease during service or incurred coronary artery 
disease to a compensable degree within the first year of 
discharge from service.  See 38 C.F.R. §§ 3.303(b), 3.307, 
3.309; Pond, 12 Vet. App. at 346.  Specifically, the Veteran 
did not complain of or receive treatment for any heart 
disorders during military service.  His April 1970 separation 
examination reveals that his heart and vascular system were 
clinically normal.  The evidence of record is devoid of any 
objective medical evidence of coronary artery disease until 
1999, approximately 39 years after service.  This lapse in 
time weighs against the Veteran's claim.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability is evidence 
against a claim of service connection).  Furthermore, no 
physician has ever asserted that the Veteran's coronary 
artery disease occurred in service or is related to any 
incident in service.  

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  The preponderance of the evidence, however, 
is against the Veteran's claim and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, the Veteran's claim of entitlement to service 
connection for coronary artery disease is not warranted. 


ORDER

1.  New and material evidence having been submitted, a claim 
of entitlement to service connection for coronary artery 
disease is reopened and the appeal is granted to that extent 
only.

2.  Entitlement to service connection for coronary artery 
disease to include as secondary to PTSD with anxiety 
affecting stuttering is denied.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


